Citation Nr: 1210337	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  10-04 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a fracture, anterior mandibular alveolar process.

2.  Entitlement to a rating in excess of 10 percent for hypoesthesia, bilateral nerve distribution secondary to service-connected fracture, anterior mandibular alveolar process.

3.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned at a hearing held in January 2012.  

In a July 2008 statement, the Veteran raised a claim for service connection for tension headaches secondary to his service-connected mandible fracture.  At his hearing, the Veteran indicated that he is also seeking entitlement to service connection for low back, neck, and bilateral tinnitus disabilities, to include as secondary to his service-connected mandible fracture.  These issues have not been adjudicated by the RO and the Board does not have jurisdiction over them.  Thus, they are referred to the RO for appropriate action. 

With respect to the current claim for service connection for PTSD, the Veteran is deemed to be claiming entitlement to service connection for psychiatric symptomatology regardless of the diagnosis.  Thus, the underlying issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a rating in excess of 10 percent for hypoesthesia, bilateral nerve distribution and entitlement to service connection for an acquired psychiatric disability to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's residuals of a fractured mandible are manifested by pain in his bilateral temporomandibular joint, inter-incisal range of motion with a maximum opening range of 50 millimeters (mm), lateral excursive movements to no more than 2 mm on the left in 2010, and no more than moderate displacement of the mandible.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for residuals of a fractured mandible have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.150, Diagnostic Codes 9904, 9905 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the Veteran's hearing, he indicated that a 10 percent rating would satisfy his appeal.  Generally, a claimant for a higher VA disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service- connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  Accordingly, the award below of a 10 percent evaluation for residuals of fracture, anterior mandibular alveolar process constitutes a full grant of the benefit sought.  As such, no discussion of VA's duty to notify or assist is necessary. 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's residuals of fracture, anterior mandibular alveolar process are rated 10 percent disabling pursuant to 38 C.F.R. § 4.150, DC 9904.  Diagnostic code 9904, used in rating malunion of the mandible, provides for a noncompensable rating where there is slight displacement of the mandible.  A 10 percent rating is warranted for moderate displacement of the mandible.  A maximum 20 percent rating is warranted for severe displacement of the mandible.  A Note to DC 9904states that the rating is dependent upon degree of motion and relative loss of masticatory function.  38 C.F.R. §4.150, DC 9904 (2011).  

The words slight, moderate and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Diagnostic code 9905, which pertains to limitation of motion of temporomandibular articulation, is also applicable in this case.  Specifically, DC 9905 provides for a 10 percent rating when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm.  A maximum 40 percent rating is assigned when the range is limited to 0 to 10 mm.  A Note to DC 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (hereinafter, the Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Here, a November 2008 examination report shows the Veteran had sustained blunt trauma to the face with resultant dentoalveolar fracture of the anterior mandible and avulsion or partial avulsion of several teeth during service.  On current clinical examination, he had symptoms of hypoesthesia in a bilateral mental nerve distribution and several missing teeth.  Inter-incisal range of motion was to 50 mm bilaterally.  Lateral excursion was to 8 mm bilaterally.

A March 2010 VA examination report shows that the Veteran reported symptoms of numbness, headaches, and joint pain related to his in-service history of trauma to the face.  The examination reports reflects that on observation there was objective evidence of functional impairment due to loss of motion and masticatory function loss, including missing teeth and bilateral temporomandibular pain related to the in-service mandibular trauma.  There was no limitation of inter-incisal motion.  Lateral excursion was to 10 mm on the right and to 2 mm on the left.  

After reviewing the evidence, the Board finds that the Veteran's residuals of an anterior mandibular fracture are analogous to no more than moderate displacement of the mandible.  The March 2010 VA examiner noted that the Veteran has functional impairment due to loss of motion, loss of multiple teeth and bilateral temporomandibular joint pain due to his mandibular trauma.  Further, the examination report showed some limited inter-incisal motion on both sides, but more so on the left.  Indeed, it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating. 38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. §§4.59, 4.150, 9904-9905 (2011).  The Board further finds that the 10 percent rating adequately portrays the Veteran's functional loss due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated.  Accordingly, a 10 percent for residuals of a fracture, anterior mandibular alveolar process is granted, which represents a complete grant of the benefit sought on appeal.



ORDER

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for residuals of a fracture, anterior mandibular alveolar process is granted.


REMAND

The Veteran seeks entitlement to a rating in excess of 10 percent for hypoesthesia, bilateral nerve distribution that is secondary to service-connected fracture, anterior mandibular alveolar process.  At a January 2012 hearing, the Veteran testified that this disability had worsened in severity.  As such, VA is required to afford him a contemporaneous VA examination, to assess its current nature, extent and severity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this issue.  The Veteran also testified that he continues to receive VA dental treatment.  However, treatment records are current only through December 2008.  On remand, any additional VA treatment records dated after December 2008 should be added to the file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, in light of the possibility of additional outstanding treatment records, the Veteran should be afforded a contemporaneous VA examination for his dental disability after any outstanding VA (and/or private) treatment records are associated with the claims folder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

The Veteran also seeks entitlement to service connection for an acquired psychiatric disability to include PTSD.  The Board notes that the Veteran was afforded a VA psychiatric examination in September 2009, at which time he was diagnosed with a mood disorder that was unrelated to his in-service dental trauma.  However, the Board notes that the Veteran's claims file containing his service treatment records was not provided to the examiner.  Further, his service personnel records were added to the claims file subsequent to the examination.  In light of the newly-associated service personnel records, and the possibility of additional outstanding treatment records, the Veteran should be afforded a VA examination for his psychological disability after any such outstanding VA treatment records are associated with the claims folder.  See Id. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his disabilities that are not already of record.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  Regardless of the Veteran's response, any VA records from December 2008 to the present should be added to the claims file.

2.  Then, notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his neurologic and/or psychiatric symptoms that are related to his anterior mandibular fracture.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any neurologic impairment related to the Veteran's service-connected hypoesthesia, bilateral nerve distribution associated with the anterior mandibular fracture.  The claims folder should be made available to and reviewed by the examiner.  The examiner should conduct all indicated tests and studies and should identify all neurologic impairment associated with the bilateral nerve hypoesthesia found to be present.  

4.  After associating all outstanding records with the claims folder, schedule the Veteran for a psychiatric examination.  The claims file should be reviewed by the examiner and that review should be indicated in the examination report. Any indicated tests should be accomplished.  The examiner is asked to provide an opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder (to include PTSD and a mood disorder) had onset during service or is otherwise causally related to service, to include the Veteran's documented in-service dental trauma.  

The examiner must also opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that was caused or aggravated by a service-connected disability, to specifically include his service-connected dental condition.

In offering these assessments, the examiner must acknowledge and discuss the Veteran's competent lay report regarding the continuity of symptoms since service and their impact on his condition.  

5.  Then readjudicate the Veteran's claims.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


